Exhibit 10.1
TERMINATION AGREEMENT
This Agreement is made and entered into effective as of the 1st day of
September, 2011 by and between Delta Petroleum Corporation, a Delaware
corporation (“Delta”), and Amber Resources Company of Colorado, a Delaware
corporation (“Amber”).
WHERAEAS, Delta and Amber are parties to that certain Agreement executed
effective October 1, 1998 providing, in essence, that subsequent to October 1,
1998 all management-related and general and administrative costs of Amber and
Delta, except direct costs for LOE’s, royalties, and similar company specific
items, shall be borne by Delta and for which Amber shall pay Delta $25,000 on a
quarterly basis (the “Management Agreement”); and
WHEREAS, Delta and Amber wish to terminate the Management Agreement effective
September 1, 2011;
NOW, THEREFORE, in consideration of the facts and the mutual covenants recited
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Management Agreement is hereby terminated
in its entirety effective September 1, 2011 and shall be of no further force or
effect.
IN WITNESS WHEREOF, Delta and Amber have executed this Agreement to be effective
as of the date first above written.

         
 
  Delta Petroleum Corporation    
 
       
 
By:
  -Kevin K. Nanke- [c23235c2323501.gif]
 
Kevin K. Nanke, Chief Financial Officer    
 
       
 
  Amber Resources Company of Colorado    
 
       
 
By:
  -Kevin K. Nanke- [c23235c2323501.gif]
 
Kevin K. Nanke, Chief Financial Officer    

 

